USCA4 Appeal: 22-6829      Doc: 9        Filed: 10/21/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6829


        EDDIE CLAY GOLSON,

                            Plaintiff - Appellant,

                     v.

        ELLOREE A. GANES,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Aiken.
        Margaret B. Seymour, Senior District Judge. (1:22-cv-00806-MBS)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Eddie C. Golson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6829         Doc: 9       Filed: 10/21/2022    Pg: 2 of 2




        PER CURIAM:

                 Eddie Clay Golson seeks to appeal the district court’s order adopting the

        recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 civil action.

        We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

        filed.

                 In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

                 The district court entered its order on May 26, 2022. Golson filed the notice of

        appeal on June 30, 2022. * Because Golson failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal.

                 We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                For the purpose of this appeal, we assume that the date appearing on the notice of
                 *

        appeal is the earliest date Golson could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                     2